Exhibit 10.2

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made as of            by and
between Ophthotech Corporation, a Delaware corporation (the “Company”), and
           (“Indemnitee”). This Agreement supersedes and replaces any and all
previous Agreements between the Company and Indemnitee covering the subject
matter of this Agreement.

 

RECITALS

 

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors, officers or in other capacities unless
they are provided with adequate protection through insurance or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the corporation;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions. At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself. The Certificate
of Incorporation of the Company (as the same is amended from time to time, the
“Certificate of Incorporation”) requires indemnification of the officers and
directors of the Company. Indemnitee may also be entitled to indemnification
pursuant to the applicable provisions of the General Corporation Law of the
State of Delaware (the “DGCL”). The Certificate of Incorporation and the DGCL
expressly provide that the indemnification provisions set forth therein are not
exclusive, and thereby contemplate that contracts may be entered into between
the Company and members of the Board, officers and other persons in order to
protect such persons against claims and expenses arising from their services on
behalf of the Company;

 

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;

 

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company
and its stockholders and that the Company should act to assure such persons that
there will be increased certainty of such protection in the future;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, hold harmless, exonerate and to advance
expenses on behalf of, such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so protected against liabilities;

 

--------------------------------------------------------------------------------


 

WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation and bylaws of the Company in effect from time to time and any
resolutions adopted pursuant thereto, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder;

 

WHEREAS, Indemnitee does not regard the protection available under the
Certificate of Incorporation and insurance as adequate in the present
circumstances, and may not be willing to serve as an officer or director without
adequate protection, and the Company desires Indemnitee to serve in such
capacity; and

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.                                           Services to the Company.
Indemnitee agrees to serve, or continue to serve, as the case may be, as a
director or officer of the Company. Indemnitee may at any time and for any
reason resign from such position (subject to any other contractual obligation or
any obligation imposed by operation of law), in which event the Company shall
have no obligation under this Agreement to continue Indemnitee in such position.
This Agreement shall not be deemed an employment contract between the Company
(or any of its subsidiaries or any Enterprise) and Indemnitee. Indemnitee
specifically acknowledges that Indemnitee’s employment with the Company (or any
of its subsidiaries or any Enterprise), if any, is at will, and the Indemnitee
may be discharged at any time for any reason, with or without cause, except as
may be otherwise provided in any written employment contract between Indemnitee
and the Company (or any of its subsidiaries or any Enterprise), other applicable
formal severance policies duly adopted by the Board, or, with respect to service
as a director or officer of the Company, by the Certificate of Incorporation,
the Company’s bylaws, and the DGCL. The foregoing notwithstanding, this
Agreement shall continue in force after Indemnitee has ceased to serve as a
director or officer of the Company, as provided in Section 16 hereof.

 

Section 2.                                           Definitions. As used in
this Agreement:

 

(a)                                 References to “agent” shall mean any person
who is or was a director, officer, or employee of the Company or a subsidiary of
the Company or other person authorized by the Company to act for the Company, to
include such person serving in such capacity as a director, officer, employee,
advisor, fiduciary or other official of another corporation, partnership,
limited liability company, joint venture, trust or other enterprise at the
request of, for the convenience of, or to represent the interests of the Company
or a subsidiary of the Company.

 

(b)                                 A “Change in Control” shall be deemed to
occur upon the earliest to occur after the date of this Agreement of any of the
following events:

 

i.                                          Acquisition of Stock by Third Party.
Any Person (as defined below) is or becomes the Beneficial Owner (as defined
below), directly or indirectly, of securities of the Company representing
twenty-five percent (25%) or more of the combined voting power of the Company’s
then outstanding securities entitled to vote generally in the election of
directors unless the change in relative Beneficial Ownership of the Company’s

 

2

--------------------------------------------------------------------------------


 

securities by any Person results solely from a reduction in the aggregate number
of outstanding shares of securities entitled to vote generally in the election
of directors;

 

ii.                                       Change in Board of Directors.
Individuals who, as of the date hereof, constitute the Board, and any new
director whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who were directors on the date hereof or whose nomination for
election was previously so approved (collectively, the “Continuing Directors”),
cease for any reason to constitute at least a majority of the members of the
Board;

 

iii.                                    Corporate Transactions. The effective
date of a reorganization, merger or consolidation of the Company (a “Business
Combination”), in each case, unless, immediately following such Business
Combination: (1) all or substantially all of the Persons who were the Beneficial
Owners of securities entitled to vote generally in the election of directors
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 51% of the combined voting power of the then outstanding
securities of the Company entitled to vote generally in the election of
directors resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more Subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the securities
entitled to vote generally in the election of directors; (2) no Person
(excluding any corporation resulting from such Business Combination) is the
Beneficial Owner, directly or indirectly, of 25% or more of the combined voting
power of the then outstanding securities entitled to vote generally in the
election of directors of such corporation except to the extent that such
ownership existed prior to such Business Combination; and (3) at least a
majority of the Board of Directors of the corporation resulting from such
Business Combination were Continuing Directors at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business Combination;

 

iv.                                   Liquidation or Sale of Assets. The
approval by the stockholders of the Company of a complete liquidation of the
Company or an agreement or series of agreements for the sale or disposition by
the Company of all or substantially all of the Company’s assets (or, if such
approval is not required, the decision by the Board to proceed with such
liquidation, sale or disposition in one transaction or a series of related
transactions); and

 

v.                                      Other Events. There occurs any other
event of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A (or a response to any similar item on any
similar schedule or form) promulgated under the Exchange Act (as defined below),
whether or not the Company is then subject to such reporting requirement.

 

For purposes of this Section 2(b), the following terms shall have the following
meanings:

 

(A)                               “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended from time to time.

 

3

--------------------------------------------------------------------------------


 

(B)                               “Person” shall have the meaning as set forth
in Sections 13(d) and 14(d) of the Exchange Act; provided, however, that Person
shall exclude (i) the Company, (ii) any subsidiary of the Company; (iii) any
employment benefit plan of the Company or of a subsidiary or of any corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company;
(iv) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company described in (iii) above, and (v) any corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.

 

(C)                               “Beneficial Owner” and “Beneficial Ownership”
shall have the meaning given to such terms in Rule 13d-3 under the Exchange Act;
provided, however, that Beneficial Owner shall exclude any Person otherwise
becoming a Beneficial Owner by reason of the stockholders of the Company
approving a merger of the Company with another entity.

 

(c)                                  “Corporate Status” describes the status of
a person as a current or former director or officer of the Company or any of its
subsidiaries or as a current or former director, manager, partner, officer,
employee, agent, or trustee of any other entity or enterprise that such person
is or was serving at the request of the Company.

 

(d)                                 “Disinterested Director” shall mean a
director of the Company who is not and was not a party to the Proceeding in
respect of which indemnification is sought by Indemnitee.

 

(e)                                  “Enterprise” shall mean the Company and any
other corporation, constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger to which the Company (or any
of its wholly owned subsidiaries) is a party, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the request of the Company as a director,
officer, trustee, partner, managing member, employee, agent or fiduciary.

 

(f)                                   “Expenses” shall include all reasonable
direct and indirect costs, fees and expenses of any type or nature whatsoever,
including, without limitation, all attorneys’ fees and expenses, retainers,
court costs, arbitration and mediation costs, transcript costs, fees and
expenses of experts and other professionals, costs of collecting and producing
documents, witness fees, travel expenses, fees of private investigators and
professional advisors, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees and any other amounts that Indemnitee
becomes legally obligated to pay (including any federal, state, local or foreign
taxes imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties), and all other
disbursements, obligations or expenses incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, appealing or otherwise

 

4

--------------------------------------------------------------------------------


 

participating in, a Proceeding or responding to, or objecting to, a request to
provide discovery in any Proceeding, including, without limitation, reasonable
compensation for time spent by the Indemnitee for which the Indemnitee is not
otherwise compensated by the Company or any third party. Expenses also shall
include (i) Expenses incurred in connection with any appeal resulting from any
Proceeding, whether formal or informal (including any action by or in the right
of the Company), including without limitation the premium, security for, and
other costs relating to any cost bond, supersedeas bond, or other appeal bond or
its equivalent, whether civil, criminal, arbitrational, administrative or
investigative and (ii) for purposes of Section 14(d) only, Expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement, by litigation or otherwise. Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.

 

(g)                                  “Independent Counsel” shall mean a law
firm, or a member of a law firm, that is competent to render an opinion under
the applicable law and neither presently is, nor in the past five years has
been, retained to represent: (i) the Company or any of its subsidiaries or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

 

(h)                                 The term “Proceeding” shall include any
threatened, pending or completed action, suit, claim, counterclaim, cross claim,
demand, discovery request, arbitration, mediation, alternate dispute resolution
mechanism, formal or informal investigation, inquiry, administrative hearing or
any other actual, threatened or completed proceeding, whether brought in the
right of the Company or otherwise and whether of a civil (including intentional
or unintentional tort claims), criminal, administrative, legislative, or
investigative (formal or informal) nature, including any appeal therefrom, in
which Indemnitee was, is or will be involved as a party, potential party,
non-party witness or otherwise by reason of the fact that Indemnitee is or was a
director or officer of the Company, by reason of any action taken by Indemnitee
(or a failure to take action by Indemnitee) or of any action (or failure to act)
on his or her part while acting pursuant to his or her Corporate Status, in each
case whether or not serving in such capacity at the time any liability or
Expense is incurred for which indemnification, reimbursement, or advancement of
Expenses can be provided under this Agreement. If the Indemnitee believes in
good faith that a given situation may lead to or culminate in the institution of
a Proceeding, the situation shall be considered a Proceeding under this
paragraph.

 

(i)                                     Reference to “other enterprise” shall
include employee benefit plans; references to “fines” shall include any excise
tax assessed with respect to any employee benefit plan; references to “serving
at the request of the Company” shall include any service as a director, officer,
employee or agent of the Company which imposes duties on, or involves services
by, such director, officer, employee or agent with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acted in good
faith and in a manner such person reasonably believed to be in the best
interests of the participants and beneficiaries of an

 

5

--------------------------------------------------------------------------------


 

employee benefit plan shall be deemed to have acted in manner “not opposed to
the best interests of the Company” as referred to in this Agreement.

 

(j)                                    In connection with any merger or
consolidation, references to the “Company” shall include not only the resulting
or surviving entity, but also any constituent entity or constituent of a
constituent entity, which, if its separate existence had continued, would have
had power and authority to indemnify its directors, officers, employees or
agents.  The intent of this provision is that a person who is or was a director
of such constituent entity after the date hereof or is or was serving at the
request of such constituent entity as a director, officer, trustee, general
partner, managing member, fiduciary, employee, advisor or agent of another
company, partnership, joint venture, trust, employee benefit plan or other
Enterprise after the date hereof, shall stand in the same position under this
Agreement with respect to the resulting or surviving entity as the person would
have under this Agreement with respect to such constituent entity if its
separate existence had continued.

 

Section 3.                                           Indemnity in Third-Party
Proceedings. The Company shall indemnify, hold harmless and exonerate Indemnitee
in accordance with the provisions of this Section 3 if Indemnitee was, is, or is
threatened to be made, a party to or a participant (as a witness or otherwise)
in any Proceeding, other than a Proceeding by or in the right of the Company to
procure a judgment in its favor. Pursuant to this Section 3, Indemnitee shall be
indemnified, held harmless and exonerated to the fullest extent permitted by
applicable law against all Expenses, judgments, liabilities, damages, fines,
penalties and amounts paid in settlement (including, without limitation, all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses, judgments, fines and amounts paid in settlement)
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company and, in the case of a
criminal Proceeding had no reasonable cause to believe that Indemnitee’s conduct
was unlawful. The parties hereto intend that this Agreement shall provide to the
fullest extent permitted by law for indemnification in excess of that expressly
permitted by statute, including, without limitation, any indemnification
provided by the Certificate of Incorporation, the bylaws, vote of its
stockholders or disinterested directors or applicable law.

 

Section 4.                                           Indemnity in Proceedings by
or in the Right of the Company. The Company shall indemnify, hold harmless and
exonerate Indemnitee in accordance with the provisions of this Section 4 if
Indemnitee was, is, or is threatened to be made, a party to or a participant (as
a witness or otherwise) in any Proceeding by or in the right of the Company to
procure a judgment in its favor. Pursuant to this Section 4, Indemnitee shall be
indemnified, held harmless and exonerated to the fullest extent permitted by
applicable law against all Expenses actually and reasonably incurred by
Indemnitee or on his or her behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company. No indemnification, hold harmless or exoneration for Expenses shall
be made under this Section 4 in respect of any claim, issue or matter as to
which Indemnitee shall have been finally adjudged by a court to be liable to the
Company, unless and only to the extent that the Delaware Court of Chancery (the
“Delaware Court”) or any court in which the Proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the

 

6

--------------------------------------------------------------------------------


 

circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification, to be held harmless or to exoneration.

 

Section 5.                                           Indemnification for
Expenses of a Party Who is Wholly or Partly Successful. Notwithstanding any
other provisions of this Agreement, to the fullest extent permitted by
applicable law and to the extent that Indemnitee is a party to (or a participant
in) and is successful, on the merits or otherwise, in any Proceeding or in
defense of any claim, issue or matter therein, in whole or in part, the Company
shall indemnify, hold harmless and exonerate Indemnitee against all Expenses
actually and reasonably incurred by Indemnitee in connection therewith. If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify, hold harmless and
exonerate Indemnitee against all Expenses actually and reasonably incurred by
Indemnitee or on his or her behalf in connection with or related to each
successfully resolved claim, issue or matter to the fullest extent permitted by
law. For purposes of this Section and without limitation, the termination of any
claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, on substantive or procedural grounds, shall be deemed to be a
successful result as to such claim, issue or matter.

 

Section 6.                                           Indemnification For
Expenses of a Witness. Notwithstanding any other provision of this Agreement, to
the fullest extent permitted by applicable law and to the extent that Indemnitee
is, by reason of Indemnitee’s Corporate Status, a witness or otherwise asked to
participate in any Proceeding to which Indemnitee is not a party, he shall be
indemnified, held harmless and exonerated against all Expenses actually and
reasonably incurred by Indemnitee or on his or her behalf in connection
therewith.

 

Section 7.                                           Partial Indemnification. If
Indemnitee is entitled under any provision of this Agreement to indemnification
by the Company for some or a portion of Expenses incurred by Indemnitee or on
behalf of Indemnitee in connection with such Proceeding or any claim, issue or
matter therein, but not, however, for the total amount thereof, the Company
shall nevertheless indemnify, hold harmless and exonerate Indemnitee for the
portion thereof to which Indemnitee is entitled.

 

Section 8.                                           Additional Indemnification,
Hold Harmless and Exoneration Rights.

 

(a)                                 Notwithstanding any limitation in Sections
3, 4, or 5, the Company shall indemnify, hold harmless and exonerate Indemnitee
to the fullest extent permitted by applicable law if Indemnitee is a party to or
threatened to be made a party to any Proceeding (including a Proceeding by or in
the right of the Company to procure a judgment in its favor) against all
Expenses, judgments, fines, penalties and amounts paid in settlement (including
all interest, assessments and other charges paid or payable in connection with
or in respect of such Expenses, judgments, fines, penalties and amounts paid in
settlement) actually and reasonably incurred by Indemnitee in connection with
the Proceeding.

 

(b)                                 For purposes of Section 8(a), the meaning of
the phrase “to the fullest extent permitted by applicable law” shall include,
but not be limited to:

 

7

--------------------------------------------------------------------------------


 

i.                                          to the fullest extent permitted by
the provision of the DGCL that authorizes or contemplates additional
indemnification by agreement, or the corresponding provision of any amendment to
or replacement of the DGCL, and

 

ii.                                       to the fullest extent authorized or
permitted by any amendments to or replacements of the DGCL adopted after the
date of this Agreement that increase the extent to which a corporation may
indemnify its officers and directors.

 

Section 9.                                           Exclusions. Notwithstanding
any provision in this Agreement, the Company shall not be obligated under this
Agreement to make any indemnification, hold harmless or exoneration payment in
connection with any claim made against Indemnitee:

 

(a)                                 for which payment has actually been received
by or on behalf of Indemnitee under any insurance policy or other indemnity
provision, except with respect to any excess beyond the amount actually received
under any insurance policy, contract, agreement, other indemnity provision or
otherwise; or

 

(b)                                 for an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Exchange Act (as defined in
Section 2(b) hereof) or similar provisions of state statutory law or common law;
or

 

(c)                                  except as provided in Section 14(d) of this
Agreement, in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Board authorized the
Proceeding (or any part of any Proceeding) prior to its initiation or (ii) the
Company provides the indemnification, hold harmless or exoneration payment, in
its sole discretion, pursuant to the powers vested in the Company under
applicable law.

 

Section 10.                                    Advances of Expenses.
Notwithstanding any provision of this Agreement to the contrary (other than
Section 14(d)), the Company shall advance, to the extent not prohibited by
applicable law, the Expenses incurred by Indemnitee (or reasonably expected by
Indemnitee to be incurred by Indemnitee within three months) in connection with
any Proceeding (or any part of any Proceeding) not initiated by Indemnitee or
any Proceeding initiated by indemnitee with the prior approval of the Board as
provided in Section 9(c), and such advancement shall be made within twenty (20)
days after the receipt by the Company of a statement or statements requesting
such advances from time to time. Advances shall be unsecured and interest free.
Advances shall be made without regard to Indemnitee’s ability to repay the
Expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification, to be held harmless or exonerated under the other provisions of
this Agreement. In accordance with Section 14(d), advances shall include any and
all reasonable Expenses incurred pursuing a Proceeding to enforce this right of
advancement, including Expenses incurred preparing and forwarding statements to
the Company to support the advances claimed. The Indemnitee shall qualify for
advances, to the fullest extent permitted by applicable law, upon the execution
and delivery to the Company of this Agreement, which shall constitute an
undertaking providing that the Indemnitee undertakes to repay the amounts
advanced (without interest) to the extent that it

 

8

--------------------------------------------------------------------------------


 

is ultimately determined that Indemnitee is not entitled to be indemnified by
the Company. No other form of undertaking shall be required other than the
execution of this Agreement. This Section 10 shall not apply to any claim made
by Indemnitee for which indemnification, hold harmless or exoneration payment is
excluded pursuant to Section 9.

 

Section 11.                                    Procedure for Notification and
Defense of Claim.

 

(a)                                 Indemnitee shall notify the Company in
writing of any matter with respect to which Indemnitee intends to exercise his
or her indemnification, hold harmless, exoneration or advancement of Expenses
rights hereunder as soon as reasonably practicable following the receipt by
Indemnitee of written notice thereof. The written notification to the Company
shall include a description of the nature of the Proceeding and the facts
underlying the Proceeding. To obtain indemnification under this
Agreement, Indemnitee shall submit to the Secretary of the Company a written
request, including therein or therewith such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification. The
failure by Indemnitee to notify the Company hereunder will not relieve the
Company from any liability which it may have to Indemnitee hereunder or
otherwise than under this Agreement, and any delay in so notifying the Company
shall not constitute a waiver by Indemnitee of any rights under this Agreement.
The Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification.

 

(b)                                 The Company will be entitled to participate
in the Proceeding at its own expense.

 

(c)                                  Without the Indemnitee’s prior written
consent, the Company shall not settle any action, claim or Proceeding (in whole
or in part) which would impose any Expense, judgment, fine, penalty, injunction,
or limitation on the Indemnitee, or that does not include an unconditional
release of Indemnitee from all liability on any matters that are the subject of
the Proceeding, or that fails to acknowledge Indemnitee’s denial of all
wrongdoing in connection with such matters.

 

Section 12.                                    Procedure Upon Application for
Indemnification.

 

(a)                                 Upon written request by Indemnitee for
indemnification pursuant to Section 11(a), a determination, if required by
applicable law, with respect to Indemnitee’s entitlement thereto shall be made
in the specific case: (i) if a Change in Control shall have occurred, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee; or (ii) if a Change in Control shall not have occurred,
(A) by a majority vote of the Disinterested Directors, even though less than a
quorum of the Board, (B) by a committee of Disinterested Directors designated by
a majority vote of the Disinterested Directors, even though less than a quorum
of the Board, (C) if there are no such Disinterested Directors or, if such
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to Indemnitee or (D) if so
directed by the Board, by the stockholders of the Company. The Company promptly
will advise Indemnitee in writing with respect to any determination that
Indemnitee is or is not entitled to indemnification, including, without
limitation, a description of any reason or basis for which

 

9

--------------------------------------------------------------------------------


 

indemnification has been denied.  The only basis upon which a finding that
indemnification may not be made is that such indemnification is prohibited by
law.  If it is so determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within five (5) days after such
determination. Indemnitee shall reasonably cooperate with the person, persons or
entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or Expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom. In the event the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 12(a) hereof, the Independent Counsel shall be
selected as provided in this Section 12(b). If a Change in Control shall not
have occurred, the Independent Counsel shall be selected by the Board, and the
Company shall give written notice to Indemnitee advising him or her of the
identity of the Independent Counsel so selected and certifying that the
Independent Counsel so selected meets the requirements of “Independent Counsel”
as defined in Section 2 of this Agreement. If a Change in Control shall have
occurred, the Independent Counsel shall be selected by Indemnitee (unless
Indemnitee shall request that such selection be made by the Board, in which
event the preceding sentence shall apply), and Indemnitee shall give written
notice to the Company advising it of the identity of the Independent Counsel so
selected and certifying that the Independent Counsel so selected meets the
requirements of “Independent Counsel” as defined in Section 2 of this
Agreement.. In either event, Indemnitee or the Company, as the case may be, may,
within ten (10) days after such written notice of selection shall have been
given, deliver to the Company or to Indemnitee, as the case may be, a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 2 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or the Delaware
Court has determined that such objection is without merit. If, within twenty
(20) days after the later of submission by Indemnitee of a written request for
indemnification pursuant to Section 11(a) hereof and the final disposition of
the Proceeding, no Independent Counsel shall have been selected and not objected
to, either the Company or Indemnitee may petition the Delaware Court for
resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by such court or by such
other person as such court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 12(a) hereof. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 14(a) of this
Agreement, Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

10

--------------------------------------------------------------------------------


 

(b)                                 The Company agrees to pay the fees and
expenses of the Independent Counsel referred to above and to fully indemnify
such counsel against any and all Expenses, claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto.

 

Section 13.                                    Presumptions and Effect of
Certain Proceedings.

 

(a)                                 In making a determination with respect to
entitlement to indemnification hereunder, the person or persons or entity making
such determination shall, to the fullest extent not prohibited by law, presume
that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 11(a) of this Agreement, and the Company shall, to the fullest extent
not prohibited by law, have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption. To the fullest extent permitted by applicable law,
such presumption shall only be overcome if the Company establishes that there is
no reasonable basis to support it. Neither the failure of the Company (including
by its directors or Independent Counsel) to have made a determination prior to
the commencement of any action pursuant to this Agreement that indemnification
is proper in the circumstances because Indemnitee has met the applicable
standard of conduct, nor an actual determination by the Company (including by
its directors or Independent Counsel) that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.

 

(b)                                 Subject to Section 14(e), if the person,
persons or entity empowered or selected under Section 12 of this Agreement to
determine whether Indemnitee is entitled to indemnification shall not have made
a determination within thirty (30) days after receipt by the Company of the
request therefor, the requisite determination of entitlement to indemnification
shall, to the fullest extent not prohibited by law, be deemed to have been made
and Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) final judicial
determination that any or all such indemnification is expressly prohibited under
applicable law.

 

(c)                                  The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that his or
her conduct was unlawful.

 

(d)                                 For purposes of any determination of good
faith, Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by the directors
or officers of the Enterprise in the course of their duties, or on the advice of
legal counsel for the Enterprise, its Board, any committee of the Board or any
director, or on information or records given or reports made to the Enterprise,
its Board, any committee of

 

11

--------------------------------------------------------------------------------


 

the Board or any director, by an independent certified public accountant or by
an appraiser or other expert selected with reasonable care by the Enterprise,
its Board, any committee of the Board or any director,. The provisions of this
Section 13(d) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

 

(e)                                  The knowledge and/or actions, or failure to
act, of any other director, officer, trustee, partner, managing member,
fiduciary, agent or employee of the Enterprise shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.

 

Section 14.                                    Remedies of Indemnitee.

 

(a)                                 Subject to Section 14(e), in the event that
(i) a determination is made pursuant to Section 12 of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of Expenses, to the fullest extent permitted by applicable law,
is not timely made pursuant to Section 10 of this Agreement, (iii) no
determination of entitlement to indemnification shall have been made pursuant to
Section 12(a) of this Agreement within thirty (30) days after receipt by the
Company of the request for indemnification, (iv) payment of indemnification is
not made pursuant to Section 5, 6 or 7 or the last sentence of Section 12(a) of
this Agreement within five (5) days after receipt by the Company of a written
request therefor, (v) contribution payment is not made in a timely manner
pursuant to Section 22 of this Agreement, (vi) payment of indemnification
pursuant to Section 3, 4 or 8 of this Agreement is not made within five (5) days
after a determination has been made that Indemnitee is entitled to
indemnification or (vii) in the event that the Company or any other person takes
or threatens to take any action to declare this Agreement void or unenforceable,
or institutes any litigation or other action or Proceeding designed to deny, or
to recover from, the Indemnitee the benefits provided or intended to be provided
to the Indemnitee hereunder, Indemnitee shall be entitled to an adjudication by
a court of his or her entitlement to such indemnification, hold harmless,
exoneration, contribution or advancement rights. Alternatively, Indemnitee, at
his or her option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The Company shall not oppose Indemnitee’s right to seek
any such adjudication or award in arbitration.

 

(b)                                 In the event that a determination shall have
been made pursuant to Section 12(a) of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration commenced
pursuant to this Section 14 shall be conducted in all respects as a de novo
trial, or arbitration, on the merits and Indemnitee shall not be prejudiced by
reason of that adverse determination. In any judicial proceeding or arbitration
commenced pursuant to this Section 14, Indemnitee shall be presumed to be
entitled to be indemnified, held harmless, exonerated and to receive advances of
Expenses under this Agreement and the Company shall have the burden of proving
Indemnitee is not entitled to be indemnified, held harmless, exonerated and to
receive advances of Expenses, as the case may be, and, to the fullest extent
permitted by applicable law, the Company may not refer to or introduce into
evidence any determination pursuant to Section 12(a) of this Agreement adverse
to Indemnitee for any purpose.

 

12

--------------------------------------------------------------------------------


 

(c)                                  If a determination shall have been made
pursuant to Section 12(a) of this Agreement that Indemnitee is entitled to
payment, the Company shall be bound by such determination in any judicial
proceeding or arbitration commenced pursuant to this Section 14, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.

 

(d)                                 The Company shall, to the fullest extent not
prohibited by law, be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 14 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement. It is the intent of the Company
that, to the fullest extent permitted by law, the Indemnitee not be required to
incur legal fees or other Expenses associated with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement by litigation
or otherwise because the cost and expense thereof would substantially detract
from the benefits intended to be extended to the Indemnitee hereunder. The
Company shall, to the fullest extent permitted by law, indemnify, hold harmless
and exonerate Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall (within five (5) days after receipt by the Company of a
written request therefor) advance, to the extent not prohibited by law, such
Expenses to Indemnitee, which are incurred by Indemnitee in connection with any
action brought by Indemnitee (i) in connection with, to enforce his or her
rights under, or to recover damages for breach of, this Agreement or any other
indemnification, hold harmless, exoneration, advancement of Expenses or
contribution agreement with the Company or provision of the Certificate of
Incorporation or bylaws of the Company now or hereafter in effect or (ii) for
recovery or advances under any directors’ and officers’ liability insurance
policies maintained by the Company if, in the case of
indemnification, Indemnitee is wholly successful on the underlying claims; if
Indemnitee is not wholly successful on the underlying claims, then such
indemnification shall be only to the extent Indemnitee is successful on such
underlying claims or otherwise as permitted by law, whichever is greater.

 

(e)                                  Indemnitee shall not be required to
reimburse the Company for any advances until a final determination is made with
respect to Indemnitee’s entitlement to indemnification (as to which all rights
of appeal have been exhausted or lapsed), and in no event shall determination as
to entitlement of Indemnitee to indemnification under this Agreement be required
to be made prior to the final disposition of the Proceeding.

 

(f)                                   Interest shall be paid by the Company to
Indemnitee at the legal rate under Delaware law for amounts which the Company
indemnifies, holds harmless or exonerates, or is obliged to indemnify, hold
harmless or exonerate for the period commencing with the date on which
Indemnitee requests indemnification, to be held harmless, exonerated,
contribution, reimbursement or advancement of any Expenses and ending with the
date on which such payment is made to Indemnitee by the Company.

 

13

--------------------------------------------------------------------------------


 

Section 15.                                    Non-exclusivity; Survival of
Rights; Insurance; Subrogation.

 

(a)                                 The rights of Indemnitee as provided by this
Agreement (i) shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the Certificate of
Incorporation, the Bylaws, any agreement, a vote of stockholders or a resolution
of directors, or otherwise and (ii) shall be enforced and this Agreement shall
be interpreted independently of and without reference to or limitation or
constraint (whether procedural, substantive or otherwise) by any other such
rights to which Indemnitee may at any time be entitled. No amendment, alteration
or repeal of this Agreement or of any provision hereof shall limit or restrict
any right of Indemnitee under this Agreement in respect of any Proceeding
(regardless of when such proceeding is first threatened, commenced or completed)
arising out of, or related to, any action taken or omitted by such Indemnitee in
his or her Corporate Status prior to such amendment, alteration or repeal. To
the extent that a change in applicable law, whether by statute or judicial
decision, permits greater indemnification, hold harmless or exoneration rights
or advancement of Expenses than would be afforded currently under the
Certificate of Incorporation and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

 

(b)                                 To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors,
officers, employees, or agents of the Company or of any other Enterprise
(collectively, “D&O Insurance”), Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any such director, officer, employee or agent under such
policy or policies. If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company has D&O Insurance in effect, the
Company shall give prompt notice of such claim or of the commencement of a
Proceeding, as the case may be, to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies. The purchase, establishment, and
maintenance of any such D&O Insurance shall not in any way limit or affect the
rights and obligations of the Company or of the Indemnitee under this Agreement
except as expressly provided herein, and the execution and delivery of this
Agreement by the Company and the Indemnitee shall not in any way limit or affect
the rights and obligations of the Company or the other party or parties thereto
under any such D&O Insurance.

 

(c)                                  In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

 

14

--------------------------------------------------------------------------------


 

(d)                                 The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable (or for which
advancement is provided hereunder) hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise. Notwithstanding any other provision of
this Agreement to the contrary, (i) Indemnitee shall have no obligation to
reduce, offset, allocate, pursue or apportion any indemnification, hold
harmless, exoneration, advancement, contribution or insurance coverage among
multiple parties possessing such duties to Indemnitee prior to the Company’s
satisfaction and performance of all its obligations under this Agreement, and
(ii) the Company shall perform fully its obligations under this Agreement
without regard to whether Indemnitee holds, may pursue or has pursued any
indemnification, advancement, hold harmless, exoneration, contribution or
insurance coverage rights against any person or entity other than the Company.

 

Section 16.                                    Duration of Agreement. This
Agreement shall continue during the period Indemnitee serves as a director or
officer of the Company or as a director, officer, trustee, partner, managing
member, fiduciary, employee, advisor or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which Indemnitee serves at the request of the Company and shall continue
thereafter so long as Indemnitee shall be subject to any possible Proceeding
(including any rights of appeal thereto and any Proceeding commenced by
Indemnitee pursuant to Section 14 of this Agreement by reason of his or her
Corporate Status, whether or not Indemnitee is acting in any such capacity at
the time any liability or expense is incurred for which indemnification can be
provided under this Agreement. The indemnification, hold harmless, exoneration
and advancement of Expenses rights provided by or granted pursuant to this
Agreement shall be binding upon and be enforceable by the parties hereto and
their respective successors and assigns (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, officer, employee or agent of
the Company or of any other Enterprise, and shall inure to the benefit of
Indemnitee and his or her spouse, assigns, heirs, devisees, executors and
administrators and other legal representatives. The Company shall require and
cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all, substantially all or a substantial part, of
the business and/or assets of the Company, by written agreement in form and
substance satisfactory to the Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.

 

Section 17.                                    Severability. If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law;
(b) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal

 

15

--------------------------------------------------------------------------------


 

or unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.

 

Section 18.                                    Enforcement.

 

(a)                                 The Company expressly confirms and agrees
that it has entered into this Agreement and assumed the obligations imposed on
it hereby in order to induce Indemnitee to serve as a director or officer of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving or continuing to serve as a director or officer of the
Company.

 

(b)                                 Without limiting any of the rights of
Indemnitee under the Certificate of Incorporation or by-laws of the Company as
each may be amended from time to time and except as provided in Section 15(a),
this Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

 

Section 19.                                    Modification and Waiver. No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions of this Agreement nor shall any waiver constitute a continuing
waiver.

 

Section 20.                                    Notice by Indemnitee. Indemnitee
agrees promptly to notify the Company in writing upon being served with any
summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder. The failure of
Indemnitee to so notify the Company shall not relieve the Company of any
obligation which it may have to the Indemnitee under this Agreement or
otherwise.

 

Section 21.                                    Notices. All notices, requests,
demands and other communications under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered by hand and receipted
for by the party to whom said notice or other communication shall have been
directed, (b) mailed by certified or registered mail with postage prepaid, on
the third business day after the date on which it is so mailed, (c) mailed by
reputable overnight courier and receipted for by the party to whom said notice
or other communication shall have been directed or (d) sent by email or
facsimile transmission, with receipt of oral confirmation that such transmission
has been received:

 

(a)                                 If to Indemnitee, at the address indicated
on the signature page of this Agreement, or such other address as Indemnitee
shall provide to the Company.

 

(b)                                 If to the Company to:

 

Ophthotech Corporation
One Penn Plaza
19th Floor

 

16

--------------------------------------------------------------------------------


 

New York, NY 10119
Attention:  General Counsel

 

or to any other address as may have been furnished to Indemnitee by the Company.

 

Section 22.                                    Contribution. To the fullest
extent permissible under applicable law, if the indemnification, hold harmless
and/or exoneration rights provided for in this Agreement are unavailable to
Indemnitee in whole or in part for any reason whatsoever, the Company, in lieu
of indemnifying, holding harmless or exonerating Indemnitee, shall pay, in the
first instance, the entire amount incurred by Indemnitee, whether for judgments,
fines, penalties, excise taxes, amounts paid or to be paid in settlement and/or
for Expenses, in connection with any claim relating to an indemnifiable event
under this Agreement, without requiring Indemnitee to contribute to such
payment, and the Company hereby waives and relinquishes any right of
contribution it may have at any time against Indemnitee.  The Company hereby
agrees to fully indemnify, hold harmless and exonerate Indemnitee from any
claims for contribution which may be brought by officers, directors or employees
of the Company other than Indemnitee who may be jointly liable with Indemnitee.

 

Section 23.                                    Applicable Law and Consent to
Jurisdiction. This Agreement and the legal relations among the parties shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to its conflict of laws rules. Except with
respect to any arbitration commenced by Indemnitee pursuant to Section 14(a) of
this Agreement, the Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Delaware Court, and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) appoint, to the extent such party is
not otherwise subject to service of process in the State of Delaware,
irrevocably The Corporation Trust Company as its agent in the State of Delaware
as such party’s agent for acceptance of legal process in connection with any
such action or proceeding against such party with the same legal force and
validity as if served upon such party personally within the State of Delaware,
(iv) waive any objection to the laying of venue of any such action or proceeding
in the Delaware Court, and (v) waive, and agree not to plead or to make, any
claim that any such action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum.

 

Section 24.                                    Identical Counterparts. This
Agreement may be executed in one or more counterparts, each of which shall for
all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement. Only one such counterpart signed by the
party against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.

 

Section 25.                                    Miscellaneous. Use of the
masculine pronoun shall be deemed to include usage of the feminine pronoun where
appropriate. The headings of this Agreement are inserted for convenience only
and shall not be deemed to constitute part of this Agreement or to affect the
construction thereof.

 

17

--------------------------------------------------------------------------------


 

Section 26.                                    Additional Acts.  If for the
validation of any of the provisions in this Agreement any act, resolution,
approval or other procedure is required, the Company undertakes to cause such
act, resolution, approval or other procedure to be affected or adopted in a
manner that will enable the Company to fulfill its obligations under this
Agreement.

 

[The remainder of this page is intentionally left blank.]

 

18

--------------------------------------------------------------------------------


 

The parties executed this Agreement as of the day and year first set forth
above.

 

OPHTHOTECH CORPORATION

 

 

 

By:

 

 

Name:

 

Office:

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------